DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is to correct the application for a foreign priority claim.  The content of the May 13, 2022 Notice of Allowance appears below.

Withdrawn Claim Rejections
The rejection of claim 46 under 35 U.S.C. § 112(d) or 35 U.S.C. § 112 (pre-AIA ), 4th paragraph, as being of improper dependent form (at par. 3-4 of the 01/21/2022 Office action), is withdrawn in light of applicant’s 04/13/2022 amendments.
The nonstatutory double patenting rejection of claims 1, 36-38 and 41-51 over claims 1-2, 5-6 and 9 of US 10,470,998 to Lesniak et al., in view of BLIN (US 2010/0015074 A1) (at par. 5-7 of the 01/21/2022 Office action), is withdrawn in light of the terminal disclaimer filed for US 10,470,998, which was filed and approved on April 08, 2022.
The nonstatutory double patenting rejection of claims 1, 36-38 and 41-51 over claims 1-2, 5-6 and 9 of US 10,470,999 to Lesniak et al., in view of BLIN (US 2010/0015074 A1) (at par. 8-10 of the 01/21/2022 Office action), is withdrawn in light of the terminal disclaimer filed for US 10,470,999, which was filed and approved on April 08, 2022.

Rejoinder
Claims 1, 36-45 and 47-54 as amended below, are allowable.  The restriction/election requirement made in the Office action dated January 07, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
Applicant’s electronic terminal disclaimers: 
filed April 08, 2022 for U.S. Patent 10,470,999 B2 to Lesniak et al., matured from copending Application No. 15/512,602, approved on April 08, 2022; and
filed April 08, 2022 for U.S. Patent 10,470,998 B2 to Lesniak et al., matured from copending Application No. 15/512,591, approved on April 08, 2022;
are acknowledged.

EXAMINER’S AMENDMENT
Claims 1, 36-45 and 47-54 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with GEORGE WANG (Reg. No. 67,684) on April 27, 2022.
The claims are amended as follows:
[...]

52. (Currently Amended) A method of making the stick of claim 1 comprising:
a.	combining the ester, the first wax, the second wax, and the plant oil,
b.	heating the ester, the first wax, the second wax, and the plant oil to a temperature at or above a melting point of all of the ester, the first wax, the second wax, and the plant oil,
c.	mixing the ester, the first wax, the second wax, and the plant oil with the zinc oxide to form a mixture, and
d.	filling the mixture into a container, wherein a temperature of the mixture is 55 to 70ºC.

[...]

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is BLIN (US 2010/0015074 A1, Publ. Jan. 21, 2010, on 10/02/2019 IDS; hereinafter, “Blin”).  Blin is directed to a cosmetoic makeup and/or care process.  Blin, title & abstract.  In this regard, Blin teaches a cosmetic makeup (Blin, abstract), wherein the “white substance composition” in Blin’s exemplary lipstick embodiment (Blin, par. [0267], Ex. 7) contains:
(a) caprylic/capric acid triglycerides (Blin, par. [0267], “white substance composition”), which are disclosed by Blin as oils (Blin, par. [0063], [0066] & [0068]), and relates to (a) “at least on ester,” “(i) triglycerides” of independent claim 1;
(b) beeswax (Blin, par. [0267], “white substance composition”), which is disclosed by Blin as a wax (Blin, par. [0092] & [0094]), and relates to “(b) a first wax having a melting point of 35°C to 72°C” of independent claim 1;
(c) ozokerite (Blin, par. [0267], “white substance composition”), which is substitutable for carnauba wax (Blin, par. [0092] & [0094]), and relates to “a second wax having a melting point of 73°C to 90°C” of independent claim 1;
(d) apricot kernal oil (Blin, par. [0267], “white substance” composition), which is present at 20.1 % in Blin’s exemplary lipstick embodiment containing 91 wt.% “white substance composition” (Blin, par. [0267], Ex. 7), and relates to “(d) at least one plant oil having a saponification value of 150 to 275 mg KOH/g” of independent claim 1 (as well as par. [0083] & Table 1 of the instant published application, US 2020/0030223 A1, therein listed with a saponification value of 185-195); and
(e) Blin teaches “zinc oxide” as a mineral pigment (Blin, par. [0178]), which relates to the requirement of independent claim 1 for “zinc oxide, which is present in a concentration of 10 to 30 weight%, based on the total weight of the composition.” 
However, Blin’s exemplary embodiment (Blin, par. [0267], Ex. 7) relates to the comparative examples 1-2 and 9-10 (at par. [0113], Table 2 of the instant published application, US 2020/0030223 A1), while examples 8 and 11 (at par. [0135], Table 2 of the instant published application, US 2020/0030223 A1) shows the criticality of the claimed amounts of components (a), (b), (c) and (d) of claim 1 in terms of exhibiting: (1) high temperature stability at 49º C, (2) “Whitening” acceptability, (3) Dispensing acceptability, and (4) Greasiness/afterfeel acceptability.  Thus, the instant claims are distinguishable from Blin.

Conclusion
Claims 1, 36-45 and 47-54 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611